Exhibit 10.2
 


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as
of January 1, 2007 (the “Effective Date”) by and between Centerline Capital
Group, Inc., a Delaware corporation (“Company”), and James L. Duggins
(“Executive”).  In addition, this Agreement is being executed by the Company’s
ultimate parent company, Centerline Holding Company, a Delaware statutory trust
(“Centerline”), for purposes of guaranteeing performance by the Company as set
forth in Section 10(k) herein. Certain capitalized terms used in this Agreement
are used with the definitions ascribed to them on the attached Exhibit A, which
is incorporated into this Agreement by this reference.


WHEREAS, the parties desire to enter into an employment relationship on the
terms and conditions set forth below:


THEREFORE, the parties, intending to be legally bound, agree as follows:


1.      Employment.  The Company will employ Executive, and Executive will be
employed by the Company, during the Employment Period on and subject to the
terms and conditions contained in this Agreement.  The “Employment Period” is
the period commencing on the Effective Date and continuing for a period of three
(3) years (the “Initial Term”) with automatic renewals thereafter for successive
one (1) year periods unless terminated as provided in this Agreement.


2.      Duties.  During the Employment Period, Executive will work for the
Company in the capacity of Executive Managing Director and Group Head of the
Commercial Real Estate Group.  During the Employment Period, Executive shall
report to the Chief Executive Officer of the Company and Executive shall perform
the types of duties and functions as shall be reasonably assigned to Executive
from time to time by the Chief Executive Officer of the Company and shall be
consistent with Executive’s position.  Executive will devote substantially all
of his business time, best efforts and ability to the business of the Company
and its affiliates, will faithfully and diligently perform Executive’s duties
pursuant to this Agreement, will comply with the overall policies established by
the board of trustees of Centerline and will do all things reasonably in
Executive’s power to promote, develop and extend Centerline’s business and that
of its subsidiaries.  In determining whether Executive is devoting substantially
all his business time, best efforts and ability to the business of the Company
and its affiliates, Executive may only engage in those business activities aside
from his duties hereunder which are either (i) set forth in the attached Exhibit
B, or (ii) are disclosed to Centerline’s board of trustees and approved by it.


3.      Compensation and Benefits.  During the Employment Period, the Company
will pay and provide Executive as compensation for Executive's services pursuant
to this Agreement the consideration specified and determined in accordance with
this Section 3, in each case subject to all withholdings required by applicable
law.


 
a.
The Company will pay Executive a base salary (the “Salary”) of $ 400,000.00 per
annum payable in equal bi-weekly installments, which amount shall be subject to

 

--------------------------------------------------------------------------------


 
increase at the end of the Initial Term and every third year thereafter so long
as this Agreement shall be in effect.  In addition, the Company will pay
Executive bonus compensation (“Annual Bonus”) to the extent it is awarded to him
under and subject to the terms of an annual incentive bonus compensation plan or
program sponsored by the Company (the “Bonus Plan”).



 
b.
Executive may also be awarded long term deferred compensation under one or more
plans or programs established by the Company (including but not limited to
Out-Performance Programs) or Centerline and its affiliates from time to time
(the “Deferred Compensation Plans”) and may be offered an opportunity to
co-invest with Centerline and/or its subsidiaries in funds sponsored by them on
such terms and conditions as shall be determined by Centerline.  Amounts, if
any, payable to Executive under the terms of the Deferred Compensation Plans
shall be governed solely by the terms of the Deferred Compensation Plans and
awards made thereunder and the terms and conditions of any co-investment
opportunity provided to Executive shall be established by Centerline and
communicated to Executive.  Executive shall be under no obligation to
participate in any co-investment opportunity and such participation shall not be
a condition of nor affect in any manner Executive’s continued employment by the
Company.



 
c.
The Company will pay Executive an automobile allowance of $ 1,500.00 per month,
for each month Executive is employed by the Company pursuant to this Agreement.



 
d.
Executive shall be entitled to twenty (20) days vacation per year for each year
this Agreement is in effect.  All vacation shall be taken at such times as shall
be agreed upon by the Chief Executive Officer of the Company.  In the event of a
termination of this Agreement, no amount shall be payable to the Executive for
any accrued but not yet taken vacation time.  Executive’s right to carry over
unused vacation days to subsequent years shall be subject to and limited by
Centerline’s policy regarding the carry over of unused vacation days in effect
for similarly situated executives.



 
e.
Executive will be entitled to participate in any fringe benefit and other
employee benefit plans and programs available to salaried employees of  the
Company as in effect from time to time, to the extent that Executive may be
eligible to do so under the applicable provisions of the plans and programs
(“Benefit Rights”).



 
f.
Executive shall be entitled to reimbursement of amounts incurred by him in
connection with the performance by him of his duties and obligations hereunder
in accordance with the Company’s expense reimbursement policy (“Reimbursable
Amounts”).  Executive shall apply for all reimbursements for a particular
calendar year not later than forty-five (45) days after it ends, and payment
shall occur not later than two and one-half months after the end of the calendar
year to which the Reimbursable Amounts relate.

 

--------------------------------------------------------------------------------


 
g.
Provided Executive is insurable at normal risk rates, the Company shall provide
Executive with a term life insurance policy in the amount of $ 3,000,000.00 and
Executive or his designee shall be the owner of such policy and shall be
entitled to name the beneficiary of any insurance proceeds payable thereunder.



 
h.
The Company shall also provide Executive with supplemental long term disability
insurance which will provide Executive with a full disability benefit of Fifteen
Thousand Dollars ($15,000.00) per month after an exclusion period of ninety (90)
days and otherwise on substantially the same terms as are set forth on the
attached Exhibit C (the “Disability Coverage”).  During the ninety (90) day
exclusion period, the Company will pay Executive his full Salary.  Disability
Coverage shall be provided in a manner which is most tax advantageous to the
Executive, provided Executive cooperates fully in the implementation of any
reasonable plan proposed by the Company to achieve such results.



4.      Termination; Severance Benefits.  The Employment Period and Executive’s
employment with the Company will terminate upon the first to occur of the
following and the Company shall make the following payments and no other
payments upon the occurrence of such event, subject in all cases to the terms
and conditions of subsection 10(e) hereof:


 
a.
Death. If Executive dies during the Employment Period, the Termination Date will
be the date of Executive’s death.  In such event, the Company shall pay
Executive’s estate within two and one-half months of the date of Executive’s
death a death benefit equal to: (i) severance compensation equal to one year of
Executive’s then current Salary and 100% of the amount of the Executive’s most
recently declared and paid  Annual Bonus (“Severance Pay”); (ii) Executive’s
earned but unpaid Salary, any Reimbursement Amounts for the period prior to
termination, any accrued but unused vacation, and any declared but
unpaid  Annual Bonus (collectively “Entitlements”); (iii) Benefit Rights; (iv)
additional benefits (if any) in accordance with the applicable Company plans,
programs and arrangements (“Company Arrangements”); and (v) the Company shall
pay the COBRA premiums for Executive’s dependents for the lesser of (A) one (1)
year or (B) until Executive’s dependents cease to be eligible for such COBRA
benefits (including, without limitation, by reason of any such dependents
becoming eligible for substantially similar coverage from another
employer).  Upon a termination of the Executive by reason of Executive’s death,
any unvested options and restricted stock awarded to Executive under any
compensation plan sponsored by the Company and any promote shares under a
co-investment made by the Executive with the Company or its affiliates shall
fully vest upon the date of his death.  Furthermore, the Executive shall be
eligible for consideration for an Annual Bonus for the year in which the
Executive dies; provided, however, nothing herein shall entitle the Executive to
an Annual Bonus and any award of an Annual Bonus shall be subject to the terms
and provisions of the Bonus Plan.



 
b.
Total Disability.  If Executive incurs a Total Disability, the Termination Date
will be the date Executive (or Executive’s beneficiary or representative) first

 

--------------------------------------------------------------------------------


 
becomes entitled to receive benefits under the Disability Coverage unless
deferred or extended by Centerline’s Compensation Committee, in which case it
will be the extended or deferred date (the "Disability Payment Date"). In such
event the Company shall pay to or on behalf of the Executive (or Executive’s
beneficiary or representative) (i) on each regular pay day the pro rata portion
of any Salary which accrues from the date Executive incurs the Total Disability
to the Disability Payment Date, (ii)  within two and one-half months of the
Disability Payment Date, a disability benefit equal to (A) Severance Pay; (B)
the Entitlements; (C) Benefit Rights; and (D) Company Arrangements; (iii)
subsequent to the Disability Payment Date, any payments due on account of the
Disability Coverage and (iv) the COBRA premiums for Executive and his dependents
for the lesser of (A) one (1) year or (B) until Executive and his dependents
cease to be eligible for such COBRA benefits (including, without limitation, by
reason of Executive becoming eligible for substantially similar coverage from a
subsequent employer).  For these purposes, a “Total Disability” is a physical
and/or mental condition giving rise to Executive (or Executive’s beneficiary or
representative) receiving benefits on account of Executive’s being totally
disabled under any Disability Coverage.  Upon a termination of the Executive by
reason of Total Disability, any unvested options and restricted stock awarded to
Executive under any compensation plan sponsored by the Company and any promote
shares under a co-investment made by the Executive with the Company or its
affiliates shall fully vest upon the Termination Date.  Furthermore, the
Executive shall be eligible for consideration for an Annual Bonus for the year
in which the Executive incurs a Total Disability; provided, however, nothing
herein shall entitle the Executive to an Annual Bonus and any award of an Annual
Bonus shall be subject to the terms and provisions of the Bonus Plan.



 
c.
Termination for Cause; Resignation without Good Reason.  Executive's employment
may be terminated by the Company for Cause at any time upon written notice from
the Company to Executive. The Company’s notice must set forth the facts or
circumstances constituting Cause and specify the Termination Date.  Executive
may resign without the existence of Good Reason at any time upon not less than
ninety (90) days written notice to the Company. Executive’s notice must specify
the Termination Date.  Upon the occurrence of either such event, the Company
shall only be obligated to pay Executive any amounts due under Section 4(g)
below. Upon a termination of the Executive by the Company with Cause or a
termination by the Executive without Good Reason, any unvested options and
restricted stock awarded to Executive under any compensation plan sponsored by
the Company shall be forfeited as of the Termination Date.  Vested options shall
continue to be exercisable in accordance with the compensation plan pursuant to
which they were issued.



 
d.
Failure to Renew, Retirement, Termination Without Cause or Resignation for Good
Reason.  In the event the Company shall determine that Executive’s Employment
Period will not be renewed pursuant to Section 1 of this Employment Agreement,
the Company shall so notify Executive not less than

 

--------------------------------------------------------------------------------


 
sixty (60) days and not more than ninety (90) days prior to the expiration of
the Employment Period, in which case the Termination Date shall be the
expiration of the Employment Period and the Executive’s employment shall be
deemed to have been terminated by the Company without Cause.  In addition,
Executive may be terminated by the Company without Cause at any time upon not
less than thirty (30) days written notice to Executive, in which case the
Company’s notice must specify the Termination Date.  Executive may resign if
Good Reason exists upon not less than ten (10) days written notice to the
Company.  Executive’s notice must set forth the facts and circumstances
constituting Good Reason and specify the Termination Date.



In the event of Executive’s Retirement, (i) any unvested options and restricted
stock awarded to Executive under any compensation plan sponsored by the Company
and any promote shares under a co-investment made by the Executive with the
Company or its affiliates shall fully vest upon the Termination Date and (ii)
the terms and provisions of Sections 5, 6, 7 and 8 of this Agreement shall
continue in full force and effect.


 
If Executive’s employment is terminated by the Company without Cause or
Executive terminates his employment with the Company for Good Reason, Executive
shall have no further rights or claims hereunder or with regard hereto except
that, subject to his execution of a release running to the Company and its
related entities and their respective partners, shareholders, officers,
directors and employees of all claims relating to his employment and termination
substantially in the form of Exhibit D (with such reasonable changes therein as
may be deemed by counsel to the Company to be required or desirable to reflect
applicable law at the time of delivery of such release) (the “Release”), (i) the
Company will pay Executive a separation payment equal to the Entitlements and
Severance Pay within two and one-half months after terminating employment, (ii)
Executive will be entitled to the Benefit Rights and Company Arrangements, and
(iii) the Company will pay the COBRA premiums for Executive and his dependents
for the lesser of (A) one (1) year or (B) until Executive and his dependents
cease to be eligible for such COBRA benefits (including, without limitation, by
reason of Executive becoming eligible for substantially similar coverage from a
subsequent employer).  If Executive elects not to deliver the Release, then the
Company shall have no obligation to pay Executive the severance provided for in
clause (i) above, but shall be obligated to pay to Executive the amounts
provided for in clause (ii) above at the times provided therein.  Any payments
to be made to Executive pursuant to this Section 4(d) are in addition to any
benefits that may be payable under any life insurance, disability insurance or
similar policies of insurance that the Company may maintain on Executive’s
behalf and to which Executive contributes all or any portion of the premiums to
maintain. If Executive’s employment is terminated hereunder, Executive shall be
under no obligation to seek other employment and there shall be no offset
against any amounts due to Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that Executive may
obtain.  Upon a

 

--------------------------------------------------------------------------------


 
termination of the Executive by the Company without Cause or, a termination by
the Executive with Good Reason, any unvested options and restricted stock
awarded to Executive under any compensation plan sponsored by the Company and
any promote shares under a co-investment made by the Executive with the Company
or its affiliates shall fully vest upon the end of any rescission period allowed
with respect to the release provided as Exhibit D.  Furthermore, the Executive
shall be eligible for consideration for an Annual Bonus for the year in which
the Executive terminates with Good Reason or is Terminated without Cause;
provided, however, nothing herein shall entitle the Executive to an Annual Bonus
and any award of an Annual Bonus shall be subject to the terms and provisions of
the Bonus Plan.



 
e.
Change of Control.  In the event that Executive’s employment is terminated by
the Company either in anticipation of,  or within three months before, or within
one (1) year after, a Change in Control (other than as a result of Cause, death
or Total Disability), or by the Executive for Good Reason within one (1) year
after a Change of Control, the Company shall have no liability or further
obligation to the Executive and the Executive shall have no further rights or
claims hereunder or with regard hereto except that, subject to his execution
(within 30 days after delivery to Executive) of the Release: (i) the Company
will, within two and one-half months of the Executive’s employment termination
date, pay Executive the Entitlements and a separation payment equal to
twenty-four months of Executive’s then current Salary and  150% of the amount of
the Executive’s most recently declared and paid Annual Bonus; (ii) Executive
will be entitled to the Benefits Rights and the Company Arrangements; and (iii)
all medical and dental, disability and life insurance then provided to senior
executives of the Company shall be continued at no cost to the Executive or his
dependents following the Termination Date for a period of twenty-four (24)
months, or at the discretion of the Company, a cash payment shall be made in
lieu of such benefits.  If Executive elects not to sign and deliver the Release,
then the Company shall have no obligation to pay Executive the monies and
benefits described in the prior sentence.  Upon a termination of Executive’s
employment governed by this Section 4(e), any unvested options and restricted
stock awarded to Executive under any compensation plan sponsored by the Company
and any promote shares under a co-investment made by the Executive with the
Company or its affiliates shall fully vest upon the Termination
Date.  Furthermore, the Executive shall be eligible for consideration for an
Annual Bonus for the year in which the Executive’s employment is terminated
under the terms of this Section 4(e); provided, however, nothing herein shall
entitle the Executive to an Annual Bonus and any award of an Annual Bonus shall
be subject to the terms and provisions of the Bonus Plan.  For purposes of this
Section 4(e), the Termination Date shall be Executive’s last day of employment
with the Company.



 
f.
Immediate Cessation of Employment.  If the Company gives notice to Executive
pursuant to subsection (c) above, or Executive gives notice to the Company
pursuant to subsection (c) above, the Company may further direct

 

--------------------------------------------------------------------------------


 
Executive to immediately cease Executive’s activities on behalf of the Company,
to remove Executive’s personal belongings from the premises of the Company
and/or to discontinue using any of the Company’s­ facilities.



 
g.
Arrearages.  In connection with the Executive’s termination of employment for
any reason, the Company shall pay Executive (or Executive’s estate or legal
representative, as the case may be) on the Termination Date his (a) accrued but
unpaid Salary, if any, as of the Termination Date, (b) accrued but unpaid Annual
Bonus for the Fiscal Year prior to the Fiscal Year in which Executive’s
employment is terminated as of the Termination Date and (c) unpaid Reimbursable
Amounts, if any, as of the Termination Date (collectively, the “Arrearages”). If
termination is pursuant to subsection (c) above, the payments under this
subsection (g) will be in complete fulfillment of the Company’s obligations to
Executive under this Agreement.  Otherwise, the Company shall be obligated to
make the additional payments required pursuant to this Section 4 in addition to
the Arrearages.



 
h.
Cooperation. The Executive agrees to cooperate with the Company, during the
Employment Period and thereafter (including following the Executive’s
termination of employment for any reason), consistent with Executive’s duties,
responsibilities and availability under the terms of this Agreement,  by making
himself reasonably available to testify on behalf of the Company or any of its
Affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any Affiliate,
in any such action, suit, or proceeding, by providing information and meeting
and consulting with: (i) the Board or its representatives or counsel, (ii)
representatives or counsel to the Company, and/or (iii) any Affiliate as
reasonably requested.  The Company agrees to reimburse the Executive, for all
reasonable expenses actually incurred in connection with his provision of
testimony or assistance.



5.      Non-Competition Agreement.


 
a.
Executive absolutely and unconditionally covenants and agrees with the Company
that, from the period commencing on the date of this Agreement and continuing
for a period of ninety (90) days following the termination of his employment by
Executive without Good Reason and for a period of one (1) year following the end
of his employment for any other reason (the “Noncompete Period”), Executive will
not, either directly or indirectly, solely or jointly with any other person or
persons, as an employee, consultant, or advisor (whether or not engaged in
business for profit), or as an individual proprietor, partner, shareholder,
director, officer, joint venturer, investor or lender, render services in or
directed into any state within the United States of an executive, advertising,
marketing, sales, supervisory, technical, research, purchasing or consulting
nature to any person or entity that engages in or intends to engage in a
Competitive Business (as defined in Exhibit A) (i) as conducted as of the date
of execution of this Agreement;  (ii) as conducted during the term of this
Agreement; or (iii) as

 

--------------------------------------------------------------------------------


 
proposed to be conducted by the Company Group as of the Termination Date
(collectively, “Competition”).



 
b.
If a court or arbitration panel concludes through appropriate proceedings that
the Executive has breached the covenant set forth in this Section 5, the term of
the covenant shall be extended for a term equal to the period for which the
Executive is determined to have breached the covenant.



6.      Covenant Not to Disclose.  Executive acknowledges and agrees that, by
virtue of the performance of the normal duties of his position with the Company
and by virtue of the relationship of trust and confidence between the Executive
and the Company, the Company will permit Executive to have access to and
Executive will become familiar with, acquire knowledge of and develop or
maintain the Company’s Confidential Information (as defined below), whether
currently existing or to be developed in the future, which Executive recognizes
permits the Company to enjoy a competitive advantage and the premature
disclosure of which would irreparably injure the Company.  The Executive
covenants and agrees that he will not, at any time, whether during the term of
this Agreement or otherwise, directly or indirectly use, disclose (in any
manner, including transmitting via or posting on the Internet), reproduce,
distribute, reverse engineer or otherwise provide, in whole or in part, to or on
behalf of any person (other than the Company Group) or use for his own account,
any data or knowledge of operations of the Company Group which are proprietary
in nature and/or confidential, whether in writing, in computer or other form or
conveyed orally, including but not limited to confidential or proprietary
records, data, trade secret, pricing policy, bid amount, bid strategy, rate
structure, personnel policy, method or practice of obtaining or doing business
by the Company Group, or any other confidential or proprietary information
whatsoever (the “Confidential Information”), whether or not obtained with the
knowledge and permission of the Company and whether or not developed, devised or
otherwise created in whole or in part by the efforts of the Executive and shall
take no action that threatens to do so.  The Executive further covenants and
agrees that he shall retain all such knowledge and information which he shall
acquire or develop respecting such Confidential Information in trust for the
sole benefit of the Company and its successors and assigns.  Executive shall
not, without the prior written consent of the Company, unless compelled pursuant
to the order of a court or other governmental or legal body having jurisdiction
over such matter, communicate or divulge any such Confidential Information to
anyone other than the Company and those designated by it.  In the event
Executive is compelled by order of a court or other governmental or legal body
to communicate or divulge any Confidential Information to anyone other than the
Company and those designated by it, Executive shall promptly notify the Company
of any such order and shall cooperate fully with the Company (and the owner of
such Confidential Information) in protecting such information to the extent
possible under applicable law.


7.      Non-Interference Covenant.  To protect the Company’s legitimate business
interests, including the Company’s Confidential Information and business
relationships, Executive covenants and agrees that he will not, at any time,
whether during the term of this Agreement or during the Non-Compete Period,
directly or indirectly, for whatever reason, whether for his own account or for
the account of any other person, firm, company or other organization:  (i)
solicit for employment, employ, or otherwise deal with in a manner which
interferes with the Company
 

--------------------------------------------------------------------------------


Group’s relationship with any person or entity who is an employee, officer,
director or independent contractor of the Company Group at any time or who
constitutes a bona fide prospective employee, officer, trustee, director or
independent contractor of the Company Group, unless such person or entity shall
no longer be actively employed, or engaged by the Company Group and shall no
longer constitute a bona fide prospective employee, officer, director or
independent contractor of the Company Group; provided, however, Executive will
not be deemed to be in violation of this clause (i) if an employee of the
Company Group is hired by Executive’s future employer provided that Executive
did not otherwise violate this provision; (ii) interfere in any manner with any
of the Company Group's contracts or relationships with any investor, customer,
client or supplier (of services or tangible or intangible property) of the
Company Group, or any person or entity who is a bona fide prospective, investor
customer, client or supplier of the Company Group; (iii) solicit or otherwise
interfere with any existing or proposed contract or relationship between the
Company Group and any other party or (iv) speak or write in any manner which is
disparaging of the Company Group, its business practices, employees, officers,
trustees or directors.


8.      Business Materials and Property Disclosure.  All written materials,
records and documents made by the Executive or coming into his possession
concerning the business or affairs of the Company Group shall be the sole
property of the Company Group and, upon termination of his employment with the
Company or upon request by the Company, the Executive shall return the same to
the Company and shall retain no copies in any form or media.  The Executive
shall also return to the Company all other property in his possession owned by
the Company upon termination of his employment.


9.      Breach by Executive.  It is expressly understood, acknowledged and
agreed by the Executive that (i) the restrictions contained in Sections 5, 6, 7
and 8 of this Agreement represent a reasonable and necessary protection of the
legitimate interests of the Company and that his failure to observe and comply
with his covenants and agreements in Sections 5, 6, 7, or 8 will cause
irreparable harm to the Company; (ii) it is and will continue to be difficult to
ascertain the nature, scope and extent of the harm; and (iii) a remedy at law
for such failure by Executive will be inadequate.  Accordingly, it is the
intention of the parties that, in addition to any other rights and remedies
which the Company may have in the event of any breach of said Sections, the
Company shall be entitled, and is expressly and irrevocably authorized by
Executive, to demand and obtain specific performance, including without
limitation temporary and permanent injunctive relief, and all other appropriate
equitable relief against Executive in order to enforce against Executive, or in
order to prevent any breach or any threatened breach by Executive, of the
covenants and agreements contained in Sections 5, 6, 7 or 8 in any court of
competent jurisdiction without the need to post any bond or undertaking.  Any
action, suit or other legal proceeding to resolve any matter arising as a result
of a breach of the restrictions contained in Sections 5, 6, 7, or 8 or an action
to enforce any award rendered pursuant to the arbitration provisions in Section
10(g), may be commenced in a court of the State of New York and the parties
hereby consent to the jurisdiction of such a court.  The parties hereto
unconditionally waive their respective right to demand a jury trial in any
dispute relating to this Agreement.  If any restriction with regard to
Competition is found by any court of competent jurisdiction, or an arbitrator,
to be unenforceable because it extends for too long a period of time or over too
great a range of activities, or in too broad a geographic area, it shall be
interpreted to extend over the
 

--------------------------------------------------------------------------------


maximum period of time, range of activities or geographic area to which it may
be enforceable and the Company shall have no further obligations hereunder.


10.  General Provisions.


 
a.
Except insofar as Executive may be subject to general policies adopted by the
Company from time to time, this Agreement contains the entire agreement between
the parties with respect to its subject matter, and all prior other
representations, warranties, conditions or agreements relating to the subject
matter of this Agree­ment, whether or not reduced to writing in whole or part,
are hereby revoked, terminated and declared to be null and void.  The preceding
sentence notwithstanding, this Agreement is in furtherance of, and does not
affect or modify, any Deferred Compensation Plan in which the Executive may
participate or Executive’s participation in any benefit plan or program provided
by the Company Group.



 
b.
The waiver by any party of any breach or default of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach
or default of the same or any other provision of this Agreement.  This Agreement
may not be changed orally, but only by an instrument in writing duly executed on
behalf of the party against which enforcement of any waiver, change,
modification, consent or discharge is sought.



 
c.
This Agreement is binding upon and will inure to the benefit of the Company and
Centerline, Executive and their respective successors, assigns, heirs and legal
representatives.  Insofar as Executive is concerned, this Agreement is personal
and Executive's duties under it may not be assigned or delegated.  The Company
may assign or delegate its rights or obligations under this Agreement to any
successor owner of the Company’s business, and, if ownership of the Company’s
business is transferred or the Company is merged with or consolidated into
another entity, the Company will cause the successor to assume all of the
Company’s obligations under this Agreement.



 
d.
The existence, terms, and conditions of this Agreement are and shall be deemed
to be fully confidential and shall not be disclosed by Executive or the Company
to any person or entity, except: (i) as may be required by law; (ii) by
Executive to his accountant to the extent necessary to prepare his tax returns;
(iii) by Executive to his family and attorney; (iv) by the Company or any
affiliate of the Company to their attorneys and human resources personnel or to
any entity which shall have executed a confidentiality agreement with the
Company or any affiliate of the Company; and (v) by Executive to any lender,
condominium or cooperative board, or other entity or person that may require
employment or other financial information for bona fide reasons that are not
competitive with the Company, provided that the financial terms of this
Agreement may not be disclosed to any potential employer that is a competitor of
the Company, and that Executive gives each such person to whom disclosure is
made notice of the confidentiality

 

--------------------------------------------------------------------------------


 
provisions of this Agreement.  Notwithstanding the foregoing Executive shall not
be prohibited from disclosing the general terms of his compensation to
prospective Employers.



 
e.
The Company may withhold from any and all amounts payable to Executive hereunder
pursuant to such federal, state and local taxes as may be required to be
withheld pursuant to any applicable laws or regulation.  The Executive is solely
responsible for the payment of any tax liability (including any taxes and
penalties arising under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) that Executive incurs as a result of any payments or
benefits that the Executive receives pursuant to this Agreement.  The Company
shall not have any obligation to pay the Executive for any such tax
liabilities.  Nevertheless, if the Company reasonably determines that any
payments or benefits pursuant to Section 4 above would cause the Executive to
incur liability for additional tax under Section 409A of the Code, then the
Company (of its own initiative or upon request of the Executive) may suspend
such payments or benefits until the end of the six-month period immediately
following termination of the Executive’s employment (the “409A Suspension
Period”).  As soon as reasonably practical after the end of the 409A Suspension
Period (and in no event more than two and one-half months thereafter), the
Company will make a lump-sum payment to the Executive, in cash, in an amount
equal to any payments and benefits that the Company does not make on account of
the 409A Suspension Period.  At the close of the 409A Suspension Period, the
Executive will receive any remaining payments and benefits due pursuant to
Section 4 in accordance with the terms of that Section (as if there had not been
any suspension beforehand).  Notwithstanding the foregoing, in the event that
this Agreement or any payment or benefit paid to the Executive hereunder is
deemed to be subject to Section 409A of the Code, Executive and the Company
agree to negotiate in good faith to adopt such amendments that are necessary to
comply with Section 409A of the Code or to exempt such payments or benefits from
Section 409A of the Code.



 
f.
In the event that any dispute shall arise between Executive and the Company
relating to Executive’s rights under this Agreement, the Company shall pay to
Executive all reasonable legal fees and expenses incurred in connection with
such dispute, if the Company is not the prevailing party in an action for
injunctive relief or if it is finally determined by the arbitration referred to
in Section 10(g) hereof or by a court of competent jurisdiction that Executive
is the prevailing party in all or substantially all material respects with
respect to any dispute.



 
g.
In the event of any dispute between the Company and Executive with regard to
this Agreement or his employment or termination thereof with the Company, other
than for injunctive relief pursuant to Sections 5, 6, 7 and 8 hereof, such
dispute shall be resolved pursuant to the rules of the American Arbitration
Association (“AAA”) by arbitration conducted in New York City, New York.  The
decision of the arbitrator or arbitrators shall be final and binding on the
parties hereto and may be entered in any court having jurisdiction.  Each party

 

--------------------------------------------------------------------------------


 
shall bear its own costs of arbitration and shall equally divide the charges of
the arbitrators and the AAA, except as provided in Section 10(f).



 
h.
All notices hereunder shall be given in writing and shall be either delivered
personally, or sent by certified or registered mail, return receipt requested,
addressed to the other party at such party’s address on the books of the Company
or at the Company's executive offices (to the attention of the General Counsel),
as the case may be.  Notices shall be deemed given when received, or two (2)
business days after mailing, whichever is earlier.



 
i.
The parties have entered into this Agreement in the belief that its provisions
are valid, reasonable and enforceable.  If any one or more of the provisions
shall be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained therein.



 
j.
Executive acknowledges that the prohibitions and restrictions set forth in this
Agreement are reasonable and necessary for the protection of the business of the
Company, that the restrictions and prohibitions here will not prevent him from
earning a livelihood after the termination of Executive’s employment and that
part of the compensation paid and benefits provided to Executive are in
consideration for entering into this Agreement.



 
k.
Centerline hereby agrees that all obligations with respect to compensation owed
to Executive under this Agreement by the Company shall be fully and
unconditionally guaranteed by Centerline and Centerline agrees to take such
actions as are necessary to ensure compliance with any provision hereof
requiring action on the part of Centerline. Centerline's obligations hereunder
shall be binding on its successors and assigns (including, without limitation,
any entity that succeeds to all or a substantial portion of Centerline's
business or assets).

 
 
l.
This Agreement is governed by, and is to be construed in accordance with, the
law of the State of New York without reference to the conflicts of laws
principles thereof.

 
 
m.
The provisions of Sections 4(h), 5, 6, 7, 8, 9, 10(f), 10(g) and 11 of this
Agreement shall survive and shall continue to be binding upon the Executive and
the Company notwithstanding the termination of this Agreement for any reason
whatsoever.

 
 
n.
The parties warrant and represent that each has the legal capacity and authority
to enter into this Agreement.


--------------------------------------------------------------------------------


 
o.
In the event of a conflict between the terms and provisions of any Bonus Plan or
Deferred Compensation Plan and this Agreement, the terms of this Agreement shall
prevail.

 
 
p.
Nothing in this Agreement shall affect in any way any prior awards to Executive
of stock options or restricted stock which shall continue to be governed by the
terms of the award and the Deferred Compensation Program governing such award.



11.  Indemnification.  The Company shall indemnify and hold the Executive
harmless from and against any and all liabilities to which he may be subject as
a result of his employment hereunder (including as a result of service by him at
the request of the Company as an officer or director of the Company or as an
officer or director of any of its subsidiaries or affiliates) and shall provide
Executive with the advancement of expenses with respect to such indemnification
to the fullest extent that may be provided for laws applicable to the Company,
its subsidiaries and affiliates.  During the Employment Period and for a period
of six (6) years thereafter, the Company shall maintain directors’ and officers’
insurance coverage which shall include Executive as a covered person in amounts
maintained by comparable companies. 


[The next page is the signature page.]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement, Centerline Capital
Group, Inc. and Centerline Holding Company acting by their respective duly
authorized officers, effective as of the Effective Date.
 
 

 CENTERLINE CAPITAL GROUP, INC.      EXECUTIVE:             By   /s/ Marc D.
Schnitzer                                            /s/ James L.
Duggins                                              Name:  Marc D. Schnitzer  
  Name: James L. Duggins       Title:    Chief Executive Officer and President  
 

 

 
CENTERLINE HOLDING COMPANY





By   /s/ Marc D. Schnitzer                                       
     Name:  Marc D. Schnitzer
     Title:    Chief Executive Officer and President
 
 

--------------------------------------------------------------------------------


EXHIBIT A


DEFINITIONS


When used in the Executive Employment Agreement to which this EXHIBIT A is
appended (the “Agreement”), the following terms have the following
meanings.  Any capitalized terms used below which are defined in the Agreement
are used with the meanings ascribed to them in the Agreement.


“Cause” means:  (a) Executive's having been found or pleading guilty or nolo
contendre to committing any felony involving fraud, embezzlement, theft or moral
turpitude, or any misdemeanor involving the same and materially damaging the
Company’s reputation or financial interests; (b) any substantial and repeated
failure, inability or refusal to perform, or breach of, Executive's material
duties reasonably assigned to him and consistent with his duties and
responsibilities as an officer of the Company, or a trustee, director or
officer, as applicable, of Centerline or any member of the Company Group; (c)
Executive’s repeated failure to follow reasonable material directions consistent
with his duties and responsibilities under this Agreement from the Chief
Executive Officer of Centerline, the board of directors of the Company or the
board of directors of Centerline; (d) Executive’s willful and material breach of
this Agreement; (e) Executive’s willful and repeated failure to substantially
perform his duties and responsibilities consistent with his duties and
responsibilities under this Agreement with regard to a material matter, (f)
Executive’s fraud or breach of fiduciary duty to the Company or its affiliates,
embezzlement, dishonesty or other dishonest act, in all cases of a material
nature; (g) any material violation of a provision of the written Code of Conduct
of the Company or other similar written policies of the Company (or failure to
agree to observe the code of conduct) as in effect from time to time, which
violation has a material adverse effect on the Company or its affiliates or (h)
Executive’s material unauthorized use or disclosure of any proprietary
information or trade secrets of Centerline.


 “Change in Control” means any of the following:
 
(i)  Acquisition of Controlling Interest.  Any Person (other than Persons who
are Employees at any time more than one year before a transaction) becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities.  In applying the preceding sentence, (i) securities
acquired directly from the Company or its Affiliates by or for the Person shall
not be taken into account, and (ii) an agreement to vote securities shall be
disregarded unless its ultimate purpose is to cause what would otherwise be
Change of Control, as reasonably determined by the Board.
 
(ii)  Change in Board Control.  Individuals who, as of the Effective Date, are
members of the Board of Centerline (“Incumbent Board”), cease for any reason to
constitute a majority of the Board of Centerline, provided, however, that if the
election of a trustee is approved by vote of at least a majority of the
Incumbent Board, such new trustee shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board.
 

--------------------------------------------------------------------------------


 
(iii)  Merger.  The Company consummates a merger, or consolidation of the
Company with any other corporation unless: (a) the voting securities of the
Company outstanding immediately before the merger or consolidation would
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; and (b) no Person
(other than Persons who are Employees at any time more than one year before a
transaction) becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities.
 
(iv)  Sale of Assets.  The shareholders of the Company approve an agreement for
the sale or disposition by the Company of all, or substantially all, of the
Company’s assets.
 
(v)  Liquidation or Dissolution.  The shareholders of the Company approve a plan
or proposal for liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Shares of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
“Company Group” means Centerline or its affiliates, including, without
limitation, American Mortgage Acceptance Company, Centerline Capital Group,
Inc., Centerline Capital Company LLC, Centerline Affordable Housing Advisors,
LLC, Centerline Mortgage Capital Inc., Centerline Mortgage Partners Inc.,
Centerline Financial Holdings LLC, Centerline Investors I, LLC and Centerline
REIT, Inc.


“Competitive Business” means any of the businesses of the Company Group,
including, without limitation:


(A) engaging, participating, or being involved directly or indirectly in any
respect in the business of analyzing, investing in, purchasing or assisting any
person or entity in the analysis, investment in or purchase of non-investment
grade Commercial Mortgage Backed Securities (including servicing loans or
originating loans) other than for Executive’s own account or by way of
investment by Executive in less than five percent (5%) of the outstanding stock
or other securities or a publicly traded entity;


(B) arranging for or providing, directly or indirectly, debt and/or equity
financing products or services to developers or owners of real property other
than for Executive’s own account or by way of investment by Executive in less
than five percent (5%) of the outstanding stock or other securities or a
publicly traded entity;


--------------------------------------------------------------------------------


(C) engaging, participating, or being involved directly or indirectly in any
respect in the business of the syndication and sale of housing tax credits,
historic rehabilitation tax credits, new markets tax credits or home ownership
tax credits other than for Executive’s own account or by way of investment by
Executive in less than five percent (5%) of the outstanding stock or other
securities or a publicly traded entity; or


(D) providing credit intermediation relating to debt or equity interests in real
property other than for Executive’s own account or by way of investment by
Executive in less than five percent (5%) of the outstanding stock or other
securities or a publicly traded entity.


“Continuous Service” means the absence of any interruption or termination of
service as an Centerline employee or consultant.  Continuous Service shall not
be considered interrupted in the case of:  (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Centerline, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Centerline policy adopted from time to time.
Changes in status between service as an employee and a consultant will not
constitute an interruption of Continuous Service.


“Fiscal Year” means the fiscal year of the Company which is the period
commencing January 1 and ending December 31 of each calendar year.


“Good Reason” means any of the following events that the Company does not
reasonably cure within ten (10) days after receiving written notice thereof from
the Executive (with Good Reason being established only at the end of such ten
(10) day period): (a) a material adverse change or diminution in Executive’s
duties, responsibilities or title as an employee of the Company or Centerline;
(b) a reduction of more than five percent (5%) in Executive’s Salary, (c) a
failure on the part of the Company to increase Executive’s Salary by at least
ten percent (10%) over the then current Salary level at the end of the Initial
Term and at the end of each three (3) year period thereafter; (d) for a period
commencing with a Change of Control and ending the close of the Fiscal Year
following the Fiscal Year in which a Change of Control occurs, a reduction in
Executive’s total compensation (Salary plus Annual Bonus on an annualized basis)
of more than ten (10%) of the average total compensation paid to Executive for
two (2) Fiscal Years immediately preceding the Fiscal Year in which the Change
of Control occurs, (e) an amendment, modification or termination of the Bonus
Plan, which would result on a prospective basis in a reduction of greater than
ten percent (10%) of the bonus pool which would otherwise be available under the
Bonus Plan, if such amendment, modification or termination of the Bonus Plan had
not been made and/or (f) the forced relocation of Executive to a location which
is more than fifty (50) miles from his place of work as of the date of execution
of this Agreement, which is 5221 North O’Connor Blvd., Irving,
Texas.  Notwithstanding the foregoing, a decrease in all, or any part of,
Executive’s compensation if such decrease is in accordance with an
across-the-board decrease applying generally to similarly situated executives of
the Company (other than such a decrease upon a Change of Control) shall not
constitute “Good Reason”.


--------------------------------------------------------------------------------


 
“Retirement” means the Executive’s voluntary termination of employment upon not
less than sixty (60) days prior written notice (unless waived by the Company),
under circumstances not involving Termination for Cause if the Participant has
attained age 62 and completed at least 10 consecutive years of Continuous
Service immediately before ending Continuous Service.  A Participant’s
Continuous Service for this purpose shall include any service with the Company
or any of its Affiliates, as well as the Participant’s service (i) with any
predecessor to the Company or its Affiliates, and (ii) with any company acquired
by the Company or any Affiliate.


“Termination Date” means the effective date of termination of the Employment
Period and Executive’s employment with the Company, regardless of the cause of
such termination.
 

--------------------------------------------------------------------------------


EXHIBIT B


OTHER BUSINESS ACTIVITIES OF EXECUTIVE
 

--------------------------------------------------------------------------------




EXHIBIT C


SUMMARY - DISABILITY INSURANCE TERMS


 
Total Monthly Benefit (with COLA):    
$15,000.00



Beginning Date:  
91st Day



Benefit Paid:    
to age 65

 

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF GENERAL RELEASE




It hereby is agreed, by and among Centerline Capital Group, Inc. ("Employer"),
and ____________ ("Employee"), as follows:


1.           [The Employee submits, and the Employer accepts, his permanent
resignation from employment effective ___________][The Employer requests and the
Employee submits to his termination from employment effective
___________].  Employee hereby waives any and all rights or claims to
reinstatement or reemployment by the Employer.  Employer reaffirms it obligation
to make the payments required pursuant to Section ___ of that certain agreement
dated as of ___________, 2007 between the Employer and the Employee (the
"Employment Agreement").


2.           In consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged by the Employee,
Employee, for his self, his heirs, executors, administrators, successors and
assigns, hereby releases and forever discharges the Employer, including any and
all of Employer's subsidiaries, affiliates or related business entities
(including, without limitation, American Mortgage Acceptance Company, Centerline
Capital Group, Inc., Centerline Capital Company LLC, Centerline Affordable
Housing Advisors, LLC, Centerline Mortgage Capital Inc., Centerline Mortgage
Partners Inc., Centerline Financial Holdings LLC, Centerline Investors I, LLC
and Centerline REIT, Inc.), its or their past, present and future owners,
partners, directors, officers, agents, representatives, and employees or any of
its or their subsidiaries, affiliates, parents, or related business entities,
and its or their respective heirs, executors, administrators, successors and
assigns, of, from and/or for all manner of actions, proceedings, causes of
action, suits, debts, sums of money, accounts, contracts, controversies,
agreements, promises, damages, judgments, claims, and demands whatsoever, known
or unknown, whether arising in law or equity, out of any federal, state or city
constitution, statute, ordinance, bylaw or regulation, or under the Employment
Agreement, arising out of or relating to Employee's employment by the Employer,
including but not limited to the termination of such employment, all claims of
discrimination on the basis of age, alienage, citizenship, creed, disability,
gender, handicap, marital status, national origin, race, religion sex or sexual
orientation, and, without limitation, any claims arising under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Equal
Pay Act, the Rehabilitation Act, the Americans With Disabilities Act, the WARN
Act, Sections 1981 and 1983 of the Civil Rights Act of 1866, the New York State
Human Rights Law, New York Labor Law,  the New York City Human Rights Law, New
York Labor Law and any other federal, state or local statute, ordinance, rule,
regulation or order (collectively, “Claims” or “Damages”), which Employee ever
had, now has, or which he, or his heirs, executors, administrators, successors
or assigns can or may have for, or by reason of, any matter, cause, event, act,
omission, transaction or occurrence up to and including the date of the
execution of this Release, arising out of or relating to Employee's employment
by the Employer, including but not limited to the termination of such
employment.


3.           The Employer, for itself, its successors, assigns and legal
representatives, hereby releases and forever discharges the Employee, and the
Employee’s heirs, executors, administrators, legal representatives and assigns,
from and against any and all Claims or Damages which the Employer ever had, now
has for, or by reason of, any matter, cause, event, act, omission, transaction
or occurrence up to and including the date of the execution of this Release,
arising out of or relating to Employee’s employment by the Employer; provided,
however, that the Employer is not releasing any claims (“Retained Claims”) with
respect to any act or failure to act by the Employee that constitutes Employee’s
bad faith, gross negligence or willful misconduct or any fraudulent,
intentionally improper, unauthorized or unlawful acts by the Employee, [with the
understanding that the Employer is not currently aware of any such acts] 1; and
provided further that any Retained Claims that are not brought in a legal
proceeding against the Employee within eighteen (18) months following the date
of this Release shall be deemed released and forever discharged from and after
the date which is eighteen (18) months following the date of this Release.


--------------------------------------------------------------------------------


4.           (a)           Except with respect to amounts owed pursuant to the
Employment Agreement and any vested benefits under the Employer’s employee
benefit plans or those of its subsidiaries or affiliates, Employee covenants not
to in any way cause to be commenced or prosecuted, or to commence, maintain or
prosecute any action, charge, complaint or proceeding of any kind, on his own
behalf or as a member of any alleged class of persons, in any court or before
any administrative or investigative body or agency (whether public, quasi-public
or private), against the Employer, or any of its subsidiaries, parents,
affiliates, related business entities, or their respective successors or
assigns, or any individual now or previously employed by the Employer, or by any
of its subsidiaries, parents, affiliates, or related business entities and their
successors and assigns, with respect to any act, omission, transaction or
occurrence up to and including the date of this Agreement.


(b)           Employee further represents that he has not commenced, maintained,
prosecuted or participated in any action, charge, complaint or proceeding of any
kind (on his own behalf and/or on behalf of any other person and/or on behalf of
or as a member of any alleged class of persons) that is presently pending in any
court, or before any administrative or investigative body or agency (whether
public, quasi-public, or private), against or involving the Employer, or any of
the Employer's subsidiaries, parents, affiliates, or related business entities,
or their successors or assigns or any individual now or previously employed by
the Employer, or by any of its subsidiaries, parents, affiliates, or related
business entities or their successors and assigns.


(c)           The Employer covenants not to in any way cause to be commenced or
prosecuted, or to commence, maintain or prosecute any action, charge, complaint
or proceeding of any kind in any court or before any administrative or
investigative body or agency (whether public, quasi-public or private), against
the Employee with respect to any act, omission, transaction or occurrence up to
an including the date of this Release relating to the Employer's employment of
the Employee or the termination of his employment; provided, however, that the
Employer is not waiving and shall not waive such right with respect to any act
or failure to act by the Employee that constitutes Employee’s bad faith, gross
negligence or willful misconduct or any fraudulent, intentionally improper,
unauthorized or unlawful acts by the Employee.  [As of the date of this Release,
the Employer is not aware of any act or failure to act by the Employee that
would give rise to any action, charge, complaint or proceeding of any kind in
any court or before any administrative or investigative body or agency (whether
public, quasi-public or private), against the Employee.] 1


(d)           The Employer represents that it has not commenced, maintained,
prosecuted or participated in any action, charge, complaint or proceeding of any
kind that is presently pending in any court, or before any administrative or
investigative body or agency (whether public, quasi-public, or private), against
or involving the Employee or relating to the Employee’s employment with the
Employer or the termination of his employment.


5.           Employee acknowledges that he has been fully and fairly represented
by counsel in connection with the execution and delivery of this Release, the
terms of which have been explained to him.


6.           Employee acknowledges that he has considered fully the terms of
this Agreement before signing; that he has read this Agreement in its entirety
and understands its terms; that he agrees to all terms and conditions contained
herein; that he is signing this Agreement knowingly and voluntarily; and, that
he intends to abide by its terms in all respects.


7.           This Agreement shall be construed and enforced in accordance with
the laws of the State of New York without regard to New York's choice of law
provisions.  Any action to enforce this Agreement shall be brought in the New
York State Supreme Court, County of New York.  The parties hereby consent to
such jurisdiction.



--------------------------------------------------------------------------------

1 This bracketed sentence will be included in the Release if at the time of the
execution of the Release, the Employer is able to make such statement.  If at
that time the Employer is not able to make such statement, the Release must be
executed without such sentence.


--------------------------------------------------------------------------------




8.           This Agreement may be executed in more than one counterpart, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

________________________                         ______________________________
     Date                                                                   [Employee]


Signed before me this
____ day of _____, [Year]


__________________________
     Notary Public
CENTERLINE CAPITAL GROUP, INC.


________________________                         By:______________________________
     Date                                                 Name:
 Title:


Signed before me this
____ day of _____, [Year]


__________________________
     Notary Public
 
[If at time of execution the Employee is 40 years of age or older, this General
Release is to be modified to comply with the provisions of the Older Workers
Benefit Protection Act or similar legislation]





